                                                                               USDC SDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                  DOC #:
 -------------------------------------------------------------- X              DATE FILED: 5/3/2021
 GEORGE AIRDAY,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :      14-CV-8065 (VEC)
                            -against-                           :
                                                                :          ORDER
                                                                :
 THE CITY OF NEW YORK and KEITH                                 :
 SCHWAM,                                                        :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 1, 2021, the parties submitted a Joint Pretrial Order;

        WHEREAS Plaintiff describes his equal protection, selective enforcement claim as

involving three distinct incidents, including “when the Defendants removed him from the

Scofflaw Program in January of 2012,” see Dkt. 209;

        WHEREAS in opposing Defendants’ first motion for summary judgment before Judge

Sweet, Plaintiff argued specifically “that his suspension as a City Marshal in January 2012 and

his removal as a City Marshal in December 2013 violated his rights to the equal protection of the

law,” see Dkt. 82 at 25; and

        WHEREAS in denying Defendants summary judgment on Plaintiff’s selective

enforcement claim, Judge Sweet, seemingly in reliance on Plaintiff’s own description of his

claim, described Plaintiff’s selective enforcement claim by stating that “Plaintiff alleges that his

suspension as City Marshal in January 2012 and his removal in December 2013 violated his

constitutional right to equal protection . . . ,” see Dkt. 92 at 54;

        IT IS HEREBY ORDERED that, not later than May 10, 2021, in a letter brief not to

exceed 5 pages, Plaintiff must show cause why — given his argument in support of his selective


                                                   Page 1 of 2
enforcement claim before Judge Sweet — he has not abandoned any selective enforcement claim

premised on his termination from the Scofflaw Program in 2012. Plaintiff should note that the

Court is not ordering him to show cause why all evidence regarding his termination from the

Scofflaw Program should be excluded; such evidence could be admissible as evidence of

damages — assuming there is proof that Plaintiff’s termination from the Scofflaw Program was

the natural consequence of Defendants’ actions and the termination, as opposed to the City’s

adoption of the Paylock program, caused him financial harm. Defendants must respond in a

letter brief not to exceed five pages not later than May 14, 2021.



SO ORDERED.
                                                         _____________________  _ _______
                                                     _________________________________
Date: May 3, 2021                                          VALERIE CAPRONI
                                                                      CAPRON    NI
      New York, NY                                       United States District Judge




                                            Page 2 of 2
